The State of TexasAppellee/s




                                  Fourth Court of Appeals
                                          San Antonio, Texas
                                                   May 20, 2015

                                               No. 04-14-00412-CR

                                           Robert MARTINEZ, JR.,
                                                  Appellant

                                                           v.

                                           THE STATE OF TEXAS,
                                                 Appellee

                      From the 186th Judicial District Court, Bexar County, Texas
                                    Trial Court No. 2013CR6698
                            Honorable Maria Teresa Herr, Judge Presiding

                                                  ORDER
Sitting:          Sandee Bryan Marion, Chief Justice
                  Marialyn Barnard, Justice
                  Rebeca C. Martinez, Justice

        Appellant’s appeal was dismissed by this court on August 6, 2014 pursuant to Texas Rule
of Appellate Procedure 25.2(d). 1 Although the Court of Criminal Appeals granted extensions of
time in which to file a petition for discretionary review, appellant did not do so, and this court’s
mandate issued on March 2, 2015. On May 11, 2015, appellant filed a motion to withdraw the
appellate record from this court pursuant to Texas Rule of Appellate Procedure 12.4 for the
purpose of filing a writ of habeas corpus. 2

        An indigent defendant ordinarily is not entitled to a free copy of his trial transcript for
purposes of filing a postconviction habeas application. In re Strickhausen, 994 S.W.2d 936, 937
(Tex. App.—Houston [1st Dist.] 1999, orig. proceeding). A free record is available for that
purpose only if the defendant shows the habeas corpus application is not frivolous and there is a
specific need for the trial records that are sought. In re Coronado, 980 S.W.2d 691, 693 (Tex.
App.—San Antonio 1998, orig. proceeding). Appellant has not made any such showing here;
therefore, his request is DENIED.

1
 “The appeal must be dismissed if a certification that shows the defendant has the right of appeal has not been
made part of the record under these rules.” TEX. R. APP. P. 25.2(d).

2 Rule 12.4 allows “[t]he clerk [to] permit the record or other filed item to be taken from the clerk’s office at any
time, on [certain] conditions . . . .” TEX. R. APP. P. 12.4.
     It is so ORDERED on the 20th day of May, 2015.

                                                      PER CURIAM

ATTESTED TO:     ____________________________
                 Keith E. Hottle
                 Clerk of Court